Exhibit 10.1

SEVENTH AMENDMENT TO LOAN AGREEMENT

This SEVENTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of
October 29, 2010, is entered into by and among CASCADE CORPORATION, an Oregon
corporation, (the “Borrower”), the several financial institutions party as of
the date hereof to the Loan Amendment referred to below (collectively called the
“Lenders” and individually called a “Lender”), and BANK OF AMERICA, N.A., as
agent for itself and the Lenders (in such capacity, the “Agent”).

RECITALS

A. The Borrower, the Lenders and the Agent are parties to a Loan Agreement,
dated as of February 28, 2003 (as amended from time to time, the “Loan
Agreement”).

B. Pursuant to the Loan Agreement, the Lenders have extended and are continuing
to extend certain credit facilities to the Borrower.

C. The Borrower desires to reduce the pricing applicable to the credit
facilities extended to the Borrower pursuant to the Loan Agreement.

D. The Agent and Lenders are willing to amend the Loan Agreement to reduce the
pricing applicable to the credit facilities extended to the Borrower, but only
as provided, and subject to the terms and conditions contained, in this
Amendment.

THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, each capitalized term used
herein shall have the meaning assigned thereto in the Loan Agreement.

2. Amendment to Loan Agreement. Upon the effectiveness of, and subject to the
terms and conditions contained in, this Amendment, Section 1.1 (Certain Defined
Terms) is hereby amended to delete the definition of “Applicable Interest Rate”
and replace such definition with the following:

“‘Applicable Interest Rate’ means the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 6.10(c):

 

Page 1 – SEVENTH AMENDMENT TO LOAN AGREEMENT



--------------------------------------------------------------------------------

Applicable Interest Rate

 

Pricing
Level

 

Consolidated

Leverage Ratio

 

Commitment
Fee

(Basis Points)

 

Standby L/C
Fee and

Offshore
Rate +

(Basis Points)

 

Base Rate +

(Basis Points)

1

  ³3.00:1.00   45.0   275.0   0.0

2

 

³2.00:1.00 but

<3.00:1.00

  35.0   225.0   0.0

3

  ³1.00:1.00 but <2.00:1.00   30.0   175.0   0.0

4

  <1.00:1.00   25.0   125.0   0.0

Any increase or decrease in the Applicable Interest Rate resulting from a change
in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.10(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until such time
as the Compliance Certificate has been delivered and the actual Pricing Level
has been determined. The Applicable Interest Rate in effect from the date of
this Amendment through receipt of the financial statements for the period ending
October 31, 2010, and the accompanying Compliance Certificate, shall be
determined based upon Pricing Level 1.”

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Agent and the Lenders as follows:

(a) No Default or Event of Default has occurred and is continuing.

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, or notice to
or action by any Person (including any Governmental Person) in order to be
effective and/or enforceable. Each of this Amendment and the Loan Agreement as
amended by this Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against it, without defense, counterclaim or offset,
in accordance with its terms (subject to the waivers set forth in this
Amendment), except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditors’ rights.

(c) All representations and warranties of the Borrower contained in the Loan
Agreement and the statements set forth in the recitals of this Amendment are
true and correct on and as of the date hereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), in each case, other than (i) those that would not be true and
correct but for the effectiveness of this Amendment, and

 

Page 2 – SEVENTH AMENDMENT TO LOAN AGREEMENT



--------------------------------------------------------------------------------

(ii) with respect to Section 5.16 of the Loan Agreement, as otherwise disclosed
to the Agent. The Borrower has updated the schedules to the Loan Agreement in
accordance with the attached schedules.

(d) The Borrower is entering into this Amendment on the basis of its own
business judgment, without reliance upon the Agent, any Lender or any other
Person.

4. Effective Date. This Amendment will become effective as of the date first set
forth above (the “Effective Date”), provided that each of the following
conditions precedent is satisfied on or before the Effective Date:

(a) the Agent has received, in sufficient number for each Lender, duly executed
originals (or, if elected by the Agent, an executed facsimile copy, to be
followed promptly by delivery of executed originals) of this Amendment, executed
by the Borrower and each of the Lenders and acknowledged by the Agent, together
with the Guarantor Acknowledgment and Consent attached hereto, executed by each
Guarantor, and such other documentation as Agent shall reasonably require,
including, but not limited to, an opinion of counsel to the Borrower and the
Guarantors, resolutions authorizing the transaction described herein.

(b) all of the representations and warranties contained herein (or incorporated
herein by reference) are true and correct as of the Effective Date.

5. No Further Amendments. Other than the specific amendments of the Loan
Agreement as set forth in Section 2 hereof: (i) nothing contained herein shall
be deemed a waiver of any provision, or any other existing or future
noncompliance with any provision, of the Loan Agreement (including the Loan
Agreement as amended hereby); and (ii) all of the terms, covenants and
provisions of the Loan Agreement are and shall remain in full force and effect.

6. Miscellaneous.

(a) All references in the Loan Agreement and in the other Loan Documents to the
Loan Agreement shall henceforth refer to the Loan Agreement as amended by this
Amendment. This Amendment shall be deemed incorporated into, and a part of, the
Loan Agreement. This Amendment is a Loan Document.

(b) This Amendment is made pursuant to Section 10.1 of the Loan Agreement and
shall be binding upon and inure to the benefit of the parties hereto and thereto
and their respective successors and assigns. No third party beneficiaries are
intended in connection with this Amendment.

(c) This Amendment shall be governed by and construed in accordance with the law
of the State of Oregon.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party thereto either in the

 

Page 3 – SEVENTH AMENDMENT TO LOAN AGREEMENT



--------------------------------------------------------------------------------

form of an executed original or an executed original sent by facsimile
transmission to be followed promptly by delivery of a hard copy original, and
that receipt by the Agent of a facsimile transmitted document purportedly
bearing the signature of a Lender or the Borrower (or Guarantor) shall bind such
Lender or the Borrower (or Guarantor), respectively, with the same force and
effect as the delivery of a hard copy original. Any failure by the Agent to
receive the hard copy executed original of such document shall not diminish the
binding effect of receipt of the facsimile transmitted executed original of such
document of the party whose hard copy page was not received by the Agent.

(e) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Loan Agreement,
respectively.

(f) Each of the provisions set forth in Section 10 of the Loan Agreement is
incorporated herein by this reference and made applicable to this Amendment.

(g) The Borrower covenants to pay to or reimburse the Agent, upon demand, for
all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with the development, preparation, negotiation, execution
and delivery of this Amendment and related documents.

(h) UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE
LENDERS CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL,
FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST
BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY THE LENDERS TO BE
ENFORCEABLE.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

CASCADE CORPORATION, as Borrower      BANK OF AMERICA, N.A., as Agent By:   

/s/ JOHN CUSHING

     By:  

/s/ TIFFANY SHIN

Name:   

John Cushing

     Name:  

Tiffany Shin

Title:   

Treasurer

     Title:  

Assistant VP - Bank of America

 

Page 4 – SEVENTH AMENDMENT TO LOAN AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender      UNION BANK OF CALIFORNIA, N.A., as a
Lender By:   

/s/ MICHAEL SNOOK

     By:  

/s/ STEPHEN SLOAN

Name:   

Michael Snook

     Name:  

Stephen Sloan

Title:   

Senior VP – Bank of America

     Title:  

Vice President – Union Bank

GUARANTOR ACKNOWLEDGMENT AND CONSENT

The undersigned Guarantor hereby: (i) acknowledges and consents to the terms,
and the execution, delivery and performance, of the foregoing Amendment (the
“Amendment”) (without implying the need for any such acknowledgment or consent);
and (ii) represents and warrants to the Agent and the Lenders that, both before
and after giving effect to the Amendment: (A) its Guaranty remains in full force
and effect as an enforceable obligation of such Guarantor (except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditors’ rights), without defense, counterclaim or offset; and (B) it is in
compliance with all of its covenants contained in its Guaranty and in each other
Loan Document applicable to it. The undersigned further represents and warrants
to the Agent and the Lenders that the execution and delivery by such Guarantor
of, and the performance by such Guarantor of its obligations under, this
Guarantor Acknowledgment and Consent, have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by any Person (including,
without limitation, any Governmental Person) in order to be effective and/or
enforceable. The undersigned remakes as of the Effective Date (as defined in the
Amendment) all of the representations and warranties made by it under its
Guaranty. Capitalized terms used herein and not otherwise defined have the
respective meanings assigned to them in the Loan Agreement (as defined in the
Amendment).

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guarantor
Acknowledgment and Consent by its duly authorized officer as of October 29,
2010.

 

CASCADE XIAMEN FORKLIFT TRUCK ATTACHMENT CO., LTD, a company formed under the
laws of the People’s Republic of China

 

By:  

/s/ RICHARD ANDERSON

Name:  

Richard Anderson

Title:  

Director

 

Page 5 – SEVENTH AMENDMENT TO LOAN AGREEMENT



--------------------------------------------------------------------------------

JIAHAI (HEBEI) FORKS CO., LTD., a company formed under the laws of the People’s
Republic of China By:  

/s/ JOHN CUSHING

Name:  

John Cushing

Title:  

Director

CASCADE HEBEI FORK CO., LTD, a company formed under the laws of the People’s
Republic of China By:  

/s/ JOHN CUSHING

Name:  

John Cushing

Title:  

Director

CASCADE (U.K.) LIMITED, a company formed under the laws of the United Kingdom
By:  

/s/ JOHN CUSHING

Name:  

John Cushing

Title:  

Director

CASCADE NV, a company formed under the laws of The Netherlands By:  

/s/ JOSEPH G. POINTER

Name:  

Joseph G. Pointer

Title:  

Director

CASCADE (FRANCE) S.A.R.L., a company formed under the laws of France By:  

/s/ DAVIDE RONCARI

Name:  

Davide Roncari

Title:  

Vice President - Europe

 

Page 6 – SEVENTH AMENDMENT TO LOAN AGREEMENT



--------------------------------------------------------------------------------

CASCADE GmbH, a company formed under the laws of Germany By:  

/s/ DAVIDE RONCARI

Name:  

Davide Roncari

Title:  

Vice President - Europe

CASCADE (CANADA) LTD., a company formed under the laws of Canada By:  

/s/ JOSEPH G. POINTER

Name:  

Joseph G. Pointer

Title:  

Director

CASCADE ITALIA S.r.l., a company formed under the laws of Italy By:  

/s/ DAVIDE RONCARI

Name:  

Davide Roncari

Title:  

Vice President - Europe

CASCADE (AUSTRALIA) PTY. LTD., a company formed under the laws of Australia By:
 

/s/ JOSEPH G. POINTER

Name:  

Joseph G. Pointer

Title:  

Director

PSM, LLC, an Oregon limited liability company By:  

/s/ JOHN CUSHING

Name:  

John Cushing

Title:  

Director

 

Page 7 – SEVENTH AMENDMENT TO LOAN AGREEMENT